                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      Case No. 17-21703-CIV-COOKE/GOODMAN

PAITON E. BATER, AMBER TORRALVA,
JANET DESANTIS, and MARGARET
TORRALVA,

       Plaintiffs,

vs.

UNIQUE VACATIONS, INC. a Delaware
Corporation, et al.,

      Defendants.
___________________________________________/
      ORDER DENYING DEFENDANT THE MARK TRAVEL CORPORATION’S
        MOTION FOR LEAVE TO AMEND ANSWER AND AFFIRMATIVE
      DEFENSES FOR LIMITED PURPOSE OF NAMING FABRE DEFENDANTS
       THIS MATTER is before the Court upon Defendant The Mark Travel Corporation’s
Motion for Leave to Amend Answer and Affirmative Defenses for Limited Purpose of
Naming Fabre Defendants (the “Motion” or “Defendant’s Motion”), filed January 16, 2021.
ECF No. 219. Plaintiffs filed their opposition to the Motion on February 1, 2021. ECF No.
220. And Defendant filed its reply in support of the Motion on February 8, 2021. ECF No.
221.
       On March 16, 2021, the Court set this matter for a status conference in an effort to
keep this case on track for trial. In an attempt to streamline this matter, on June 24, 2021, the
Court advised counsel to be prepared to argue the merits of Defendant’s Motion as part of the
June 30, 2021 Status Conference. For the reasons announced during the June 30, 2021 Status
Conference, it is ORDERED and ADJUDGED that Defendant The Mark Travel
Corporation’s Motion for Leave to Amend Answer and Affirmative Defenses for Limited
Purpose of Naming Fabre Defendants (ECF No. 219) is DENIED.
DONE and ORDERED in Chambers at Miami, Florida this 30th day of June 2021.




Copies furnished to:

All Counsel of record
